department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b director c director d director e director f foundation g food bank x date y state p amount gq amount r amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on x in the state of y your articles of incorporation indicate that said organization is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under the sec_501 of the internal_revenue_code or corresponding section of any future federal tax code the business activity for said organization is as follows for every shirt that is purchased we will donate one to someone in need with all profits we will donate custom shirts to nonprofits who were looking to purchase them your planned activities as described in your form_1023 application are to design and sell clothing online to consumers for every article of clothing sold you will donate a similar article of clothing to those in need you plan to reach out to f to set up an arrangement where you can provide clothing and or money to the vets if there is any money left you plan to donate it to those in need or to g you will start off by selling your designed t-shirts and then expand to all product categories your sales activities consume of your time and will take place hours a day days a week since you are an online business however your website has not been built yet b c d and e are your officers and or directors all of whom are compensated b and e will be compensated for q dollars and c and d will be compensated for r dollars in you state that you will initially advertise your activities through grass roots marketing word of mouth email social media and personal contacts you will be funded through t-shirt sales and donations from family friends and general_public the shirts will be sold pincite above cost the main goal is to raise funds through everyday purchases sales to provide to those in need your planned revenue for donations in you further state that donations are welcomed but they do not help you to be successful in the industry any charitable donations received will be applied toward helping others in need and not toward the operational costs of the business is p dollars which is from the sales of your products you do not expect any your projected expenses include officers’ directors’ salaries professional fees program promotional items office supplies internet delivery and postage shirt costs printing and transportation costs including gas lodging etc your additional information states that you plan to distribute t-shirts to homeless persons as you run into them your officers and directors will carry shirts with them just in case they see someone who is homeless you also plan to develop future partnerships with other organizations to extend your reach to more individuals you describe a needy person as someone who does not have the ability to purchase the clothing for himself or herself law internal_revenue_code irc sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for charitable purposes only if it engages primarily in activities that accomplish one or more of the following purposes religious charitable scientific testing for public safety literary educational fostering national or international sports competition and prevention of cruelty to children or animals it is not so operated if more than an insubstantial part of its activities do not further these purposes letter rev catalog number 47630w sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes revrul_68_167 1968_1_cb_255 held that a nonprofit organization formed to market the cooking and needlework of needy women may be exempt from federal_income_tax under sec_501 the organization relieved the poor and distressed and operated in a noncommercial manner revrul_71_581 1971_2_cb_236 held that the operation of a separately incorporated thrift shop to raise funds for a group of specified exempt_organizations may qualify for exemption under sec_501 substantially_all of the merchandise sold had been contributed and more than half of the work in operating the thrift shop was performed without compensation the primary purpose of the organization was to serve the group of exempt_organizations that created it by performing an essential function for them that is to solicit contributions of goods on behalf of the exempt_organizations and to convert the contributed goods to cash for charitable uses with a minimum of expense by the use of volunteer labor revrul_73_127 1973_1_cb_221 held that a nonprofit organization that operates a cut-price retail grocery outlet and allocates a small portion of its earnings to provide on-the-job training to the hard-core unemployed does not qualify for exemption under sec_501 revrul_73_128 1973_1_cb_222 held that while charitable organizations may engage in commercial endeavors for the production_of_income to be used for carrying on charitable programs and activities the manufacture and sale of commercial items as an end in itself does not constitute a charitable purpose however the provision of vocational training and guidance to the unskilled and under-employed may qualify as a charitable purpose so long as the manner of its achievement is otherwise charitable revrul_75_472 1975_2_cb_208 held that an organization that operated a halfway house and at the same time operated a furniture shop any profits realized from the furniture shop operations were applied toward the cost of operating the halfway house and the furniture shop’s activities were related to the organization’s exempt purposes therefore the organization qualified for tax exemption and its income was not treated as unrelated_trade_or_business income revrul_76_37 1976_1_cb_149 held that an organization that assists a public vocational training center in its home construction training program and uses the income from home sales to finance new projects and equipment for the public school system qualifies for exemption under sec_501 the completed letter rev catalog number 47630w houses the organization sells are products of its training program they are sold in substantially the same state they are in upon completion of the training program further the organization builds only as many houses as needed for its on-the-job training program 505_f2d_1068 held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in united missionary aviation inc v commissioner t c memo cch the tax_court held an organization formed to support religious missionary work not exempt under sec_501 because it had a substantial nonexempt commercial purpose the court focused on how the organization carried on its primary activity a tape and equipment supply division although no one factor was determinative the court considered the following particularly relevant a b c d the supply division was operated in the same manner as any profitable commercial enterprise the majority of equipment and tapes sold by the organization were also sold by commercial firms the organization priced its merchandise approximately percent above cost which produced a net profit margin of approximately eight percent and the organization had substantial annual and accumulated_profits in 950_f2d_365 7th cir aff g t c memo the court determined that an organization that operated restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church does not qualify under sec_501 the court found substantial evidence to support a conclusion that the organization’s activities furthered a substantial nonexempt purpose including a b c d e f the organization’s operations were presumptively commercial it sold goods and services to the public the organization competed directly with other restaurants and food stores the organization used profit-making pricing formulas common in the retail food business the organization engaged in a substantial amount of advertising the organization’s hours of operation were competitive with other commercial enterprises and the organization lacked plans to solicit donations application of law you are not described in sec_501 of the code nor sec_1_501_c_3_-1 because you fail the operational_test specifically the facts show you are not operated exclusively for sec_501 purposes but for the purpose of designing marketing selling and distributing clothing in a commercial manner you do not meet the requirements of sec_1 c -1 c because you are not operated exclusively for charitable purposes an organization is operated for charitable purposes only if it engages letter rev catalog number 47630w primarily in activities that accomplish one or more exempt purposes more than an insubstantial part of your activities furthers non-charitable purposes your activities do not fall within the definition of charitable as found in sec_1_501_c_3_-1 while you state your purpose is to benefit a charitable_class of individuals you have not demonstrated that the activities you conduct are exclusively charitable you do not satisfy the requirement of sec_1_501_c_3_-1 your activities do not directly further an exempt_purpose you operate for the primary purpose of carrying_on_a_trade_or_business that does not further an exempt_purpose a review of the facts indicates you operate a business where you design print market sell and ship shirts from online orders your officers and directors will carry shirts with them and pass them out if they run into persons in need shirt distribution is dependent on your shirt sales you are unlike the organization described in revrul_68_167 you do not market the goods of needy persons you market t-shirts and clothing you designed and produced unlike the thrift store described in revrul_71_581 your activities are conducted entirely by compensated staff you purchase the items that you sell you do not operate in connection with or for the benefit of a charitable_organization you are like the organization described in revrul_73_127 your activity of providing clothing to homeless people is charitable within the meaning of sec_501 of the code however operating a retail clothing store online is not recognized as a charitable activity within the meaning of sec_501 you are unlike the organization described in revrul_73_128 there is no educational component to your activities you operate an online retail business run by compensated officers and directors no training program is provided to improve the skills and capabilities of unskilled and under-employed individuals you are unlike the organization described in revrul_75_472 your business activity is not operated in connection with the operation of a charitable or educational program you are unlike the organization described in revrul_76_37 there is no educational component to your activities the business activities of the organization described in this revenue_ruling were a necessary part in training individuals in the construction trade additionally the organization lacked a commercial appearance in that it only built enough homes as needed for its on-the-job training program however you operate an online retail business as indicated in harding hospital inc v united_states you have the burden to prove that you satisfy the requirements for exemption as a charitable_organization described in sec_501 you have not provided evidence that you have a charitable program for the distribution of assistance to needy individuals your t-shirts will be distributed to the needy as you encounter them you have failed to show that you have an established deliberate program for assisting the needy furthermore random distribution of t-shirts to people on the street does not mean you were formed to aid the poor and distressed you have only provided the evidence that you operate an online retail business letter rev catalog number 47630w you are like the organization described in bsw group inc v commissioner in that you primarily engage in an activity that is characteristic of a trade_or_business and ordinarily carried on by for-profit businesses you are like the organization described in united missionary aviation inc v commissioner you have a substantial business_purpose you operate like an online retail business the items you sell or plan to sell are normally sold by for-profit retailers therefore you operate in competition with other retail clothing businesses you are like the organization described in living faith inc v commissioner because you sell your products to the general_public your activities are in direct competition with clothing stores that sell t-shirts your t-shirts are sold or will be sold to the general_public at marked up prices you advertise your products through regular channels of for-profit businesses and you do not rely on charitable_contributions because your pricing allows you to be profitable your position you indicate that you differ from a for-profit business because your goal is not to make a profit instead of distributing excess profits as bonuses or dividends your earnings will have an impact on the communities you stated that for every shirt you sold a similar shirt would be donated excess of revenue over expenses will be donated to charitable organizations our response to your position an organization that operates a trade_or_business that is normally carried on by for-profit businesses is not entitled to exemption under sec_501 you provide no evidence that you have any arrangement with charitable organizations your activities are commercial in nature and you are competing with other clothing manufacturers you do not further charitable or educational_purposes conclusion based on the facts presented we conclude that you do not qualify for exemption under sec_501 your clothing sales are indistinguishable from similar activities of an ordinary commercial enterprise you have not demonstrated that you operate a program to assist poor and distressed individuals furthermore the activities you plan to conduct are those of regular trades_or_businesses if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47630w e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it catalog number 47630w letter rev if if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
